Citation Nr: 0815813	
Decision Date: 05/14/08    Archive Date: 05/23/08

DOCKET NO.  06-34 585	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUE

Entitlement to service connection for an acquired psychiatric 
disorder, to include depression and post-traumatic stress 
disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The veteran and his wife


ATTORNEY FOR THE BOARD

Rebecca N. Poulson, Associate Counsel


INTRODUCTION

The veteran served on active duty in the Army from August 
1966 to August 1969.  He also has unverified service in the 
Army Reserves.  He received the "Imjin Scout" insignia for 
service along the DMZ in Korea while a member of Company C, 
2/23rd Infantry, from May 1967 to June 1968.

This matter is before the Board of Veterans' Appeals (Board) 
from a May 2005 decision by the Department of Veterans 
Affairs (VA) Regional Office (RO) in Little Rock, Arkansas, 
which, in pertinent part, denied service connection for post-
traumatic stress disorder (PTSD) and depression.  The veteran 
timely filed a Notice of Disagreement (NOD) in January 2006 
with respect to the depression claim only.  The RO provided a 
Statement of the Case (SOC) in September 2006 that addressed 
both claims.  However, in October 2004, the veteran timely 
filed a substantive appeal with respect to the depression 
claim only.  

In February 2008, the veteran and his wife testified at a 
Travel Board hearing before the undersigned Acting Veterans 
Law Judge.  A transcript of the hearing is associated with 
the claims folder.  During the hearing, the veteran clarified 
that he is seeking service connection for an acquired 
psychiatric disorder, to include PTSD and depression.

The Board notes that during the hearing, the veteran appeared 
to raise an informal request to reopen his claim for service 
connection for a skin rash secondary to Agent Orange 
exposure.  This issue is not developed for appellate 
consideration and is referred to the RO for appropriate 
action.   

In April 2008, the veteran submitted additional evidence 
along with a waiver of initial RO consideration.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The Board finds that additional development is warranted to 
address the merits of the appellant's appeal for entitlement 
to service connection for an acquired psychiatric disorder, 
to include depression and PTSD.  38 C.F.R. § 19.9 (2007).  

The veteran alleges that he suffers from depression and PTSD 
due to service in the DMZ zone in Korea.  At his March 2008 
Travel Board hearing, he testified that a friend was killed 
in a foxhole by a grenade.  He also claimed that another 
soldier grabbed him by the throat.  The Board does not 
dispute this testimony.  The veteran stated that he suffers 
from nightmares, sleep disturbances, memory problems, and 
anxiety.  He has problems keeping friends and does not like 
being around people.  He sits with his back to the wall when 
out in public.    

VA treatment records from February 2005 to April 2005 show 
that the veteran was treated for major depressive disorder, 
rule out PTSD.  He was placed on medication. 

The veteran has not been afforded a VA examination for 
depression or PTSD.  An  examination or opinion is necessary 
if the evidence of record: (a) contains competent evidence 
that the claimant has a current disability, or persistent or 
recurrent symptoms of disability; (b) establishes that the 
veteran suffered an event, injury or disease in service; (c) 
indicates that the claimed disability or symptoms may be 
associated with the established event, injury, or disease in 
service, but (d)  does not contain sufficient medical 
evidence for the Secretary to make a decision on the claim.  
See 38 C.F.R.  § 3.159(c)(4).  The Court has held that the 
requirement for evidence that a disability "may be 
associated" with service is a "low threshold" requirement.  
McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006).  

As the record includes a diagnosis of a condition that may be 
service-connected (depression), evidence that the veteran 
engaged in combat with the enemy in Korea, and statements 
from the veteran that his depression and PTSD are related to 
service (which satisfies the "low threshold" standard of 
McLendon), a VA examination for a medical opinion is 
necessary. 

The most recent VA treatment records present in the claims 
folder are dated in 2006.  The veteran indicated at his 
February 2008 Travel Board hearing that he  currently 
receives mental health treatment from the VA.  Also, the 
veteran testified that he received mental health treatment 
from a private provider in the early 1970's.  As these 
treatment records may indeed contain pertinent information, 
they should be secured, if available.    

Finally, during the pendency of this appeal, on March 3, 
2006, the Court issued a decision in the consolidated appeal 
of Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 490-91 
(2006), which held that the VCAA notice requirements apply to 
all five elements of a service connection claim, including 
the degree of disability and the effective date of an award.  
Here, the veteran was not notified of the criteria for  
establishing a disability rating or the effective date of an 
award.  

Accordingly, the case is REMANDED for the following action:

1. The AMC/RO should provide the 
veteran with VCAA notice under 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b), that includes an explanation 
as to the information or evidence 
needed to establish ratings and 
effective dates for the benefit sought 
as outlined by the Court of Appeals for 
Veterans Claims in  Dingess v. 
Nicholson, 19 Vet. App. 473, 484, 486 
(2006). 

2. Obtain any and all additional VA 
post-service treatment records dated 
from September 2004 to the present that 
are not already of record, including 
mental health treatment records from 
the Central Arkansas VA Healthcare 
System in Little Rock and North Little 
Rock. 

3. After obtaining authorization for 
the release of private medical records, 
take the necessary steps to obtain any 
records from Dr. John A. Hall in 
Clinton, Arkansas from 1970 to 1975.  
All attempts to procure records should 
be documented in the file.  If these 
records cannot be obtained, a notation 
to that effect should be inserted in 
the file.  

4. Schedule the veteran for a VA 
psychiatric examination for the purpose 
of determining the nature and etiology 
of any psychiatric disorder that is 
currently present, to include 
depression and PTSD. The claims folder, 
to include a copy of this REMAND, must 
be made available to and reviewed by 
the examiner prior to completion of the 
examination report, and the examination 
report must reflect that the relevant 
evidence in the claims file was 
reviewed.  Any indicated studies should 
be performed.  The psychiatrist is 
requested to provide an opinion as to 
whether it is at least as likely as not 
(50 percent or greater probability) 
that the veteran has a current 
psychiatric disorder, to include PTSD 
and depression, which is causally 
linked to the verified in-service 
stressors of having a friend killed by 
a grenade and being grabbed by the 
throat by another soldier.

The psychiatrist is advised that the 
term "as likely as not" does not mean 
within the realm of possibility.  
Rather, it means that the weight of 
medical evidence both for and against a 
conclusion is so evenly divided that it 
is medically sound to find in favor of 
causation as to find against causation.  
More likely and as likely support the 
contended causal relationship; less 
likely weighs against the claim.

The psychiatrist is also requested to 
provide a rationale for any opinion 
expressed and is advised that if a 
conclusion cannot be reached without 
resort to speculation, he or she should 
so indicate in the examination report.

5. Thereafter, following any additional 
development that may be indicated, the 
AMC should readjudicate the veteran's 
claim for service connection for an 
acquired psychiatric disorder, to 
include PTSD and depression.  If any 
benefit sought on appeal remains 
denied, the veteran and his 
representative should be provided a 
supplemental statement of the case 
(SSOC).  An appropriate period of time 
should be allowed for response.

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).


_________________________________________________
ROBERT E. O'BRIEN
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).



